Case 3:17-cv-00807-MAB Document 111 Filed 09/30/20 Page 1 of 27 Page ID #1232




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

  TIMOTHY LORNE YOUNGBLOOD,                    )
                                               )
                      Plaintiff,               )
                                               )
  vs.                                          )   Case No. 3:17-CV-807-MAB
                                               )
  DR. JOHN TROST,                              )
  JOHN R. BALDWIN,                             )
  WEXFORD HEALTH SOURCES, INC.,                )
  and ALEX JONES,                              )
                                               )
                      Defendants.              )


                            MEMORANDUM AND ORDER

BEATTY, Magistrate Judge:

        This matter is before the Court on the motions for summary judgment filed by

Defendants Dr. John Trost and Wexford Health Sources, Inc. (Doc. 89) and Defendants

John Baldwin and Alex Jones (Doc. 92). For the reasons outlined below, the motions are

granted.

                                    BACKGROUND

        Plaintiff Timothy Youngblood is an inmate in the Illinois Department of

Corrections, currently incarcerated at Lawrence Correctional Center. He filed this pro se

lawsuit pursuant to 42 U.S.C. § 1983 on July 28, 2017, alleging his constitutional rights

were violated when he was denied adequate medical care for two inguinal hernias over

the course of four years at various correctional facilities. Following a threshold review of

his complaint pursuant to 28 U.S.C. § 1915A, Plaintiff was permitted to proceed on an


                                        Page 1 of 27
Case 3:17-cv-00807-MAB Document 111 Filed 09/30/20 Page 2 of 27 Page ID #1233




Eighth Amendment deliberate indifference claim against Defendants Dr. John Trost,

IDOC Director John Baldwin, and Wexford Health Sources, Inc. for denying or delaying

treatment and surgery for his two hernias (Doc. 8). Additionally, Alex Jones, who was the

warden at Menard Correctional Center where Plaintiff was incarcerated at the time he

filed the complaint, was added as a Defendant in his official capacity only for the purpose

of implementing any injunctive relief that may have been ordered (Doc. 8).

       Defendants filed their motions for summary judgment on the merits of Plaintiff’s

claim in September 2019 (Docs. 89, 92). Plaintiff filed a consolidated response to both

motions for summary judgment (Doc. 96). The Wexford Defendants filed a reply (Doc.

99), which the IDOC Defendants later joined (Docs. 100, 101).

                                           FACTS

       A. The Parties

       Plaintiff Jarron Youngblood was housed at the Sangamon County Jail from

sometime in 2013 to January 2014 (Doc. 90, p. 2; Doc. 96, p. 1; see also Doc. 93-1, pp. 19–20;

Doc. 93-2, pp. 2–4). He then entered the Illinois Department of Corrections (“IDOC”)

system at Graham Correctional Center and was subsequently housed at Shawnee for

approximately two years, at Pontiac for approximately five months, at Menard for

approximately one year, and then at Lawrence, where he remains incarcerated (Doc. 93-

1, pp. 10–11; Doc. 93-2, pp. 2–4, 11–12, 35, 40–42, 65–67).

       Defendant John Baldwin was the Director of the IDOC at all relevant times.

Defendant Wexford Health Sources, Inc. (“Wexford”) is a private corporation that

contracts with the IDOC to provide medical services to inmates in IDOC facilities (Doc.
                                         Page 2 of 27
Case 3:17-cv-00807-MAB Document 111 Filed 09/30/20 Page 3 of 27 Page ID #1234




90-3, pp. 12–13). All of the physicians and nurse practitioners that Plaintiff saw regarding

his hernias at Graham, Shawnee, Pontiac, Menard, and Lawrence were employees of

Wexford (Doc. 90-3). Dr. John Trost was the Medical Director at Menard Correctional

Center from November 2013 until March 2017 (Doc. 93-3, p. 5). Prior to that, he was a

board-certified general surgeon, and he indicated that he has repaired “probably a

thousand” hernias over the course of his career as a surgeon (Id. at pp. 7, 37).

        B. Hernias and Hernia Repair Surgery

        An inguinal hernia happens when part of an internal organ or tissue bulges

through a weak area of muscle in the groin. 1 Hernias can be classified as reducible,

incarcerated, and strangulated. A reducible hernia can be returned back into the

abdominal cavity either spontaneously or by manually pushing it back in. An

incarcerated hernia means that the hernia is stuck and cannot be reduced back into the

abdominal wall. A strangulated hernia is one that is stuck outside the abdominal wall

and blood flow to the hernia is cut off. Once a hernia occurs, it does not resolve on its

own; it remains until surgically repaired.

        Wexford provided guidelines to its practitioners regarding the treatment of

hernias (Doc. 97-1; Doc. 93-3, p. 12; Doc. 90-3, pp. 24–25). The guidelines provide that

incarcerated hernias are “at risk for strangulation and require urgent surgical




1 The information in this paragraph was found on the website of the National Institute of Diabetes and
Digestive and Kidney Diseases. NATIONAL INSTITUTE OF DIABETES AND DIGESTIVE AND KIDNEY DISEASES,
What    is  an    Inguinal     Hernia?,       https://www.niddk.nih.gov/health-information/digestive-
diseases/inguinal-hernia (last visited September 25, 2020). Information was also found in the deposition of
Defendant Trost (Doc. 93-3, pp. 7–9, 17), and in Wexford’s own internal guidelines for practitioners (Doc.
97-1).
                                               Page 3 of 27
Case 3:17-cv-00807-MAB Document 111 Filed 09/30/20 Page 4 of 27 Page ID #1235




surveillance,” while strangulated hernias “represent a surgical emergency.” (Doc. 97-1).

Inmates with incarcerated or strangulated hernias are candidates for hernia repair

surgery and “will be referred urgently for surgical evaluation” (Id.). On the other hand,

inmates with “stable” hernias or hernias that do not impact their activities of daily living

are not, in general, candidates for hernia repair surgery (Id.). The guidelines explicitly

state, however, that the recommendations “are intended only as a guide for the site

physicians and are not intended to replace hands-on clinical judgment” (Id.). “Decisions

regarding patient suitability for consideration of [hernia repair surgery] must be made

on a case-by-case basis” and (Id.). Wexford’s corporate representative, Neil Fisher,

reiterated that the decision whether to refer an inmate for hernia repair surgery was “an

individual clinical decision based on the patient’s history, their examination, and

evaluation of the patient;” Wexford’s guidelines do not dictate what care is going to be

provided and are not intended to supplant clinical judgment (Doc. 90-3, pp. 24–25, 100).

       For his part, Dr. Trost testified that he never used the guidelines provided by

Wexford in determining whether to refer an inmate for hernia repair surgery and instead

relied on his own training and experience as a general surgeon (Doc. 93-3, pp. 12, 37–38).

His position on hernia repair surgery largely paralleled what the Wexford guidelines

provided. Specifically, Dr. Trost indicated that acute incarcerations and strangulated

hernias are both surgical emergencies (Id. at pp. 17, 28–30). Otherwise, surgical repair is

an elective procedure (Id. at pp. 9–10). When determining whether to recommend an

inmate for non-emergent surgical repair, he considered the size and location of the hernia,

whether the hernia was stable or getting bigger, the patient’s level of discomfort
                                        Page 4 of 27
Case 3:17-cv-00807-MAB Document 111 Filed 09/30/20 Page 5 of 27 Page ID #1236




associated with the hernia, and whether the hernia hindered the patient’s activities of

daily living (Id. at pp. 10, 19). He further testified that surgical repair is appropriate for

reducible hernias if they are symptomatic, meaning they are causing pain or hindering

the patient from “liv[ing their] life without problems” (Id. at pp. 10–11, 22). Dr. Trost

testified that he never had any conversations with physicians at Wexford’s headquarters

regarding the costs of particular treatments (Id. at pp. 13–14).

       C. Plaintiff’s Hernias

       Plaintiff was first diagnosed with a right inguinal hernia in 2013 while he was

incarcerated at the Sangamon County Jail in Springfield, Illinois (Doc. 93-1, pp. 19–20).

Plaintiff was transferred out of the Jail to Graham Correctional Center, where he arrived

on January 3, 2014 (Doc. 93-2, p. 2). During his intake at Graham, Plaintiff self-reported a

hernia (Id. at pp. 2, 4). He claims he also “complained about the pain” (Doc. 93-1, pp. 22,

23), but the medical record does not reflect such a complaint (see Doc. 93-2, pp. 2, 4).

Plaintiff underwent a comprehensive physical exam on January 17, and a bulging right

inguinal hernia was noted (Id. at pp. 3–4). Plaintiff was then scheduled to see the doctor

regarding the hernia on January 28th (Id.). At his appointment he told the physician that

his hernia was “long standing” and he “want[ed] something done” (Id. at p. 9). The

physician noted that Plaintiff had “no pain,” and the hernia was reducible (Id.) He

prescribed Plaintiff a hernia belt but did not submit a referral request for surgery (see id.).

       Following his intake at Graham, Plaintiff was transferred to Shawnee Correctional

Center in February 2014 (Doc. 93-1, p. 22; see also Doc. 93-2, pp. 11, 12). According to

Plaintiff, while he was at Shawnee, his right hernia was “constantly protruding and I was
                                         Page 5 of 27
Case 3:17-cv-00807-MAB Document 111 Filed 09/30/20 Page 6 of 27 Page ID #1237




constantly reducing it, pushing it back into my body and it was very painful” (Doc. 93-1,

p. 29). He claimed that he “complained about pain numerous times and asked for surgery

numerous times” while he was at Shawnee, but he was told that he would have to wait

until he was released from prison to receive healthcare (Id. at pp. 24–25).

       The medical records show that Plaintiff sought medical care for his hernia on only

two occasions over the course of two years at Shawnee (Doc. 93-2, pp. 12–32) First,

Plaintiff complained in March 2014 at a nurse sick call about ongoing pain in his testicles

related to his hernia, which he rated as an eight out of ten (Id. at p. 16). She referred

Plaintiff for a medical appointment (Id.), and he was seen three days later by a nurse

practitioner (Id. at p. 17). The nurse practitioner wrote: “[Plaintiff] states feeling fine so

far. States has hernia and is concerned it is strangulated. States has had blood in stool and

dizziness and states these are symptoms of strangulated hernia. States last bloody stool

[illegible] ago [and] last dizziness 4-5 days ago” (Id.). The nurse practitioner went on to

note that Plaintiff was in “no acute distress” and had a “large” hernia in his right groin

that was “able to reduce currently” (Id.). She provided ibuprofen to Plaintiff, advised him

to avoid lifting over five pounds and to reduce the hernia when able (Id.). She also

referred him to the medical doctor for an opinion on treatment (Id.).

       Plaintiff saw the doctor on March 18th (Doc. 93-2, p. 18). The doctor wrote that

Plaintiff “denies any problem with [activities of daily living]” and “denies any pain to

right groin” (Id.). The doctor further noted that in Plaintiff’s right groin there was an

“8x5x4 cm soft mass gargling that disappears when laying down [and with] slight

manipulation” (Id.). His assessment was “an easily reducible uncomplicated right
                                         Page 6 of 27
Case 3:17-cv-00807-MAB Document 111 Filed 09/30/20 Page 7 of 27 Page ID #1238




inguinal hernia” (Id.). He advised Plaintiff about the signs and symptoms of an

incarcerated or strangulated hernia and told him to come to the health care unit if he

noticed any of those signs and symptoms (Id.).

       The only other visit at Shawnee related to Plaintiff’s hernia occurred in August

2014, when Plaintiff requested a case because of low back pain and his hernia (Doc. 93-2,

pp. 23–24). The doctor noted, in pertinent part, that Plaintiff had an “uncomplicated

[right] inguinal hernia” and a cane was not medically necessary (Id.). The doctor offered

Plaintiff NSAID pain reliever, but Plaintiff “refused to take this” (Id.). No medical

providers at Shawnee ever indicated the hernia was not reducible or submitted a referral

request for hernia repair surgery (Id. at p. 27; see Doc. 90-4, Doc. 93-2, Doc. 96-3).

       In February 2016, Plaintiff was transferred to Pontiac Correctional Center (Doc. 93-

2, pp. 33–35). According to Plaintiff, while he was at Pontiac, he was seen by a doctor for

his right hernia and during that visit he reported to the doctor that he “had another hernia

protruding on my left side and it was very painful” (Doc. 93-1, pp. 29–30). He claimed

his requests for surgery at Pontiac were denied and he was only given laxatives and pain

medication, neither of which helped (Id. at pp. 29–31).

       The medical records show that in April 2016, Plaintiff sought medical care for

fever, chills, and a cough (Doc. 93-2, p. 37). He also complained of pain in his right thigh;

the doctor noted a reducible right inguinal hernia and he prescribed, amongst other

things, Fiber-Lax and Motrin (Id.). There is no mention of a left hernia (see id.).

       Plaintiff was seen for his annual physical exam on June 20, 2016 (Doc. 96-3, p. 14;

see also Doc. 47-3, p. 49). The medical provider noted, in pertinent part, that Plaintiff had
                                         Page 7 of 27
Case 3:17-cv-00807-MAB Document 111 Filed 09/30/20 Page 8 of 27 Page ID #1239




a history of a right inguinal hernia that was “non-reducible,” and referred Plaintiff to the

medical director for further evaluation (Doc. 96-3, p. 14). Plaintiff then saw the medical

director at Pontiac on June 23rd (Id. at p. 15). The medical director wrote that Plaintiff

“feels well[,] asking for hernia surgery” (Id.). He examined Plaintiff and noted the hernia

was “small, easily reducible” and “asymptomatic” (Id.). He instructed Plaintiff to

continue taking Fiber-Lax and to return to the clinic as needed (Id.). Again, there is no

mention of a second hernia on the left side in either the note from the annual exam or the

visit with the medical director (see id.). No medical providers at Pontiac ever submitted a

referral request for hernia repair surgery (see Doc. 90-4, Doc. 93-2, Doc. 96-3).

       Plaintiff was transferred to Menard Correctional Center on July 20, 2016 (Doc. 93-

1, p. 31; Doc. 93-2, pp. 40–42). According to Plaintiff, he complained about the hernias

during the intake process (Doc. 93-1, p. 31), however, the intake records do not contain

any mention of the hernias (Doc. 93-2, pp. 40–42). Rather, the medical records indicate

that Plaintiff’s first complaints at Menard came during a nurse sick call visit on October

21, 2016 (Doc. 92-3, p. 43; see also Doc. 90-4, Doc. 96-3). Plaintiff reported “hernia-groin”

pain that he described as intermittent and varying between stabbing and constant; he

reported the intensity as a seven out of ten (Doc. 92-3, p. 43). The nurse, however, noted

there were no signs of obvious discomfort (Id.) The nurse referred Plaintiff to see the

medical doctor (Id.). She also offered Plaintiff over-the-counter pain medication, which

he refused (Id.).

       Plaintiff was seen by a nurse practitioner four days later (Doc. 92-3, p. 44). The

nurse practitioner noted the right inguinal hernia was large (“double-fist size”), firm, and
                                        Page 8 of 27
Case 3:17-cv-00807-MAB Document 111 Filed 09/30/20 Page 9 of 27 Page ID #1240




non-reducible (Doc. 93-2, p. 44). He submitted a request to collegial review for an

evaluation by an outside surgeon and possible surgical repair of the right inguinal hernia

(Id. at pp. 72, 73). Neither the notes from the visit nor the referral request mention a left

inguinal hernia (see id. at pp. 44, 72).

        The Wexford corporate representative described collegial review as physicians

getting together and discussing a case on a scheduled conference call (Doc. 90-3, pp. 16–

17). He explained that it’s, typically, the facility medical director and a Wexford

utilization management physician at Wexford’s headquarters (Id.). The physicians make

clinical judgments based on the case presented to them and come up with a plan of care

that may include the requested surgery/outside treatment or may include an alternative

treatment plan (Id.). Plaintiff, however, denied that collegial review is a collective

decision-making process (Doc. 96, p. 2).2 And Dr. Trost testified that “ultimately” the

Wexford utilization management physician “had the nod of approval or to deny

whatever the request it was” (Doc. 93-3, pp. 12–13).

        On November 2, 2016, Dr. Trost presented the nurse practitioner’s referral request

at collegial review, and it was approved (Doc. 93-2, pp. 44, 73). The notes from collegial

review state that Plaintiff had a “very large right inguinal hernia (double fist size)[.] No




2 Plaintiff cites to Chief Judge Diane Wood’s dissenting opinion in Whiting v. Wexford Health Sources, Inc.,
wherein Judge Wood described collegial review as “a simple process through which one doctor consults
with a second and allows the second to override his recommendation.” 839 F.3d 658, 665 (7th Cir. 2016).
Judge Wood explained that “[i]t is, in effect, a device to obtain a second opinion[,]” but noted that it was
unclear from the record “whether the second doctor’s ‘no’ automatically trumps the treating physician’s
judgment that a procedure is necessary . . . or if the second doctor just has an opportunity to persuade the
first doctor to reconsider his opinion.” Id. at 667.

                                               Page 9 of 27
Case 3:17-cv-00807-MAB Document 111 Filed 09/30/20 Page 10 of 27 Page ID #1241




 bowel or urine difficulties. No mention of sliding or incarceration. Not reducible. Dr. Ritz

 approved. Meets [W]exfords guidelines” (Id.). On November 23rd, a medical furlough

 clerk scheduled Plaintiff for a surgical consultation on January 3, 2017 (Doc. 93-2, p. 46;

 Doc. 90-5, p. 5). Dr. Trost explained that once a referral is approved, Wexford and its

 employees have no involvement with scheduling the patient for the appointment (Doc.

 93-3, pp. 30–31). It is handled by the medical furlough clerk, who is an IDOC employee

 (Id.) Dr. Trost further testified that the time between the approval by collegial review on

 November 2nd and the time of the consultation on January 3rd—approximately two

 months—was a reasonable and normal amount of time (Id. at pp. 23, 31–32).

         Plaintiff was seen by surgeon Dr. Douglas Aach as scheduled on January 3, 2017

 (Doc. 93-2, pp. 74–81). Dr. Aach noted that Plaintiff’s chief complaint was “[right] groin

 hernia – painful” (Id. at p. 75). He examined Plaintiff and noted a “large” right inguinal

 hernia that descended into the scrotum (Id. at pp. 76, 80). Dr. Aach wrote that it was

 “partially reducible” and enlarging over time but not incarcerated or strangulated (Id.).

 Dr. Aach also noted that there was “a little bulge” in Plaintiff’s left groin “with no

 [symptoms]3” (Id.). There was no “obvious” or “definite” left inguinal hernia on exam but

 there was a wide left inguinal ring (Id. at pp. 76, 80). Dr. Aach advised surgical repair for

 the right inguinal hernia (Id.). He indicated that Plaintiff declined exploratory surgery of




 3This word is difficult to read, but it appears that Dr. Aach wrote “Sxs” here, as well as other places in his
 notes. “Sxs” is medical shorthand for “symptoms,” and makes sense in the context in which it appears in
 Dr. Aach’s notes.
                                                 Page 10 of 27
Case 3:17-cv-00807-MAB Document 111 Filed 09/30/20 Page 11 of 27 Page ID #1242




 the left groin and wrote “Leave alone. May develop left inguinal hernia with time and

 need OR,” which stands for operating room (Id.; see also Doc. 90-3, pp. 97–98).

        After receiving Dr. Aach’s recommendation, Dr. Trost submitted a referral request

 on January 23, 2017 for surgical repair of the right hernia (Doc. 93-2, p. 82). It was

 presented in collegial review on January 25th and approved (Id. at pp. 48, 83). It is

 undisputed that Dr. Trost had no other involvement in Plaintiff’s medical care other than

 the two occasions he presented Plaintiff’s case at collegial review (Doc. 90, p. 7; Doc. 96,

 p. 4; see Doc. 93-3, p. 25). Both times, the referrals for outside care were approved (Doc.

 93-2, pp. 73, 83).

        The medical furlough clerk noted the surgery had been approved and would “be

 scheduled soon. No auth issued yet.” (Doc. 93-2, p. 48). In late February, Plaintiff was

 seen at nurse sick call for hernia pain and questioned when his surgery was going to

 happen (Id. at p. 49). It appears the surgery still had not been scheduled at that point (see

 id. at pp. 49, 50, 101; Doc. 90-5, p. 3; Doc. 96-3, p. 38). On March 6th, the surgery was

 scheduled for April 5th (Doc. 96-3, p. 38; Doc. 90-5, p. 3). Plaintiff’s right inguinal hernia

 was surgically repaired as scheduled (Doc. 93-1, p. 36; Doc. 93-2, pp. 52, 84–85).

        Dr. Trost testified that the time period between approval of the surgery by collegial

 review on January 25th and the time of the actual surgery on April 5th—approximately

 two and a half months—was a reasonable amount of time (Doc. 93-3, pp. 34, 45). He

 further testified that it is generally two to four months, sometimes longer, between the

 consultation with the surgeon and the actual time of the surgery (Id. at pp. 23, 32).


                                         Page 11 of 27
Case 3:17-cv-00807-MAB Document 111 Filed 09/30/20 Page 12 of 27 Page ID #1243




        It is undisputed that Plaintiff received “continual” medical care at Menard

 following his surgery on April 5th until his transfer to Lawrence Correctional Center

 (Doc. 93, p. 4; Doc. 96, p. 5; see also Doc. 93-2, pp. 53–64). Plaintiff arrived at Lawrence on

 August 2, 2017, where he self-reported a hernia (Doc. 93-2, p. 66, 69). He was seen nine

 days later on August 11th by a doctor and stated that he needed surgery for his left

 inguinal hernia (Id. at pp. 68–69). The doctor wrote twice more in the note from the visit

 that Plaintiff “want[ed] surgery” (Id.). The doctor ordered Plaintiff a hernia belt and

 submitted a non-urgent referral request to collegial review that stated only “want [left]

 inguinal hernia surgery” (Id. at pp. 69, 70, 112). It was denied with a note that “hernia is

 reducible and patient does not meet criteria for surgical evaluation” (Id. at pp. 113, 114).

        Plaintiff returned to the doctor the next month on September 27th, stating he had

 a “fist size” left inguinal hernia, he was in pain, and he “want[ed] surgery” (Doc. 93-2, p.

 71). The doctor noted that the hernia was reducible and encouraged Plaintiff to use the

 hernia belt (Id.). The doctor told Plaintiff to return if the hernia was not reducible (Id.).

        On July 6, 2018, Plaintiff saw a nurse practitioner and reported that his hernia was

 getting larger and more painful (Doc. 96-3, pp. 78, 79). He reported that his pain was an

 eight out of ten, he was constipated, and “the meds [were] no longer helping” (Id.). He

 said the hernia was “making him less active due to pain . . . it hurts to walk, especially up

 stairs” (Id.). He self-reported that the hernia was “reducible but painful” and stated that

 “he need[ed] a referral for hernia repair” (Id.). At that same appointment, Plaintiff

 reported a host of other problems and the nurse practitioner wrote “[h]e thinks he may

 need a brain biopsy” because “he thinks he may have anti MDA receptor encephalitis”
                                          Page 12 of 27
Case 3:17-cv-00807-MAB Document 111 Filed 09/30/20 Page 13 of 27 Page ID #1244




 (Id.). The nurse practitioner submitted a referral request for a surgical evaluation of the

 hernia (Id. at p. 80). The nurse practitioner also referred Plaintiff to the medical doctor for

 an evaluation of his other symptoms (Id.).

        The doctor saw Plaintiff four days later on July 10th (Doc. 96-3, pp. 82–83). Plaintiff

 reported, in pertinent part, a “fist size left reducible [inguinal] hernia” with “pain [for]

 two years” (Id.). He also claimed he had “a bowel blockage since two years” and stated

 he wanted surgery for his hernia (Id.) The doctor examined Plaintiff and noted he was in

 no distress and had a golf ball-sized hernia that was reducible (Id.). The doctor also noted

 that Plaintiff was not using the hernia belt (Id.). He nevertheless submitted a referral

 request for a surgical evaluation (Id. at pp. 82, 84).

        The referral requests were discussed in collegial review on July 12th and denied

 (Doc. 96-3, pp. 84, 85, 87, 88; Doc. 90-3, p. 84). An alternative treatment plan was

 implemented to “re-evaluate the patient for the reported vision loss, complete neuro

 exam onsite, and to re-present in three weeks” (Doc. 96-3, p. 85). The Wexford corporate

 representative, who was part of that particular collegial review, testified that the

 alternative treatment plan was developed because if Plaintiff was indeed correct that he

 had anti-MDA receptor encephalitis, “that’s a very serious illness” and “[a]n elective

 hernia repair would not be the priority; rather the priority would be to deal with [the]

 encephalitis, which is inflammation around the brain.” (Doc. 90-3, pp. 84–85).

        The referral request for hernia surgery was re-presented as planned in collegial

 review on July 26th and approved (Doc. 96-3, pp. 36, 37, Doc. 90-3, p. 84). On August

 23rd, a surgical consultation was scheduled for September 17 (Doc. 90-4, p. 39). Plaintiff
                                          Page 13 of 27
Case 3:17-cv-00807-MAB Document 111 Filed 09/30/20 Page 14 of 27 Page ID #1245




 was evaluated by general surgery at Lawrence County Hospital on September 24th (not

 September 17th as originally scheduled) (see Doc. 96-3, pp. 91–92). Following that

 appointment, a new referral request was submitted, indicating that Plaintiff had a “large

 incarcerated [left inguinal hernia]” and needed surgical repair (Id. at pp. 90, 91). Collegial

 review discussed and approved the referral on September 27th (see id. at p. 92; Doc. 90-4,

 p. 41). The surgery was scheduled for and occurred on October 1st (Doc. 90-4, pp. 41, 42).

         D. Facts Related to Defendant John Baldwin

         Plaintiff submitted a grievance at Pontiac dated May 15, 2016 regarding his hernia

 (Doc. 96-2; see also Doc. 47-3, pp. 46–51, Doc. 64).4 He claimed that it was a “strangulated

 hernia” that was “protruding” and “very painful” (Doc. 47-3, pp. 46–51). He stated that

 he saw a doctor in early April and told the doctor that his hernia was at least two years

 old and had gotten worse; he was having difficulty pooping; he was experiencing

 dizziness and sharp pain in his right inner thigh, which he rated as an eight out of ten;

 and he now had a second hernia on the left side (Id.). He complained that his request for

 surgery was denied and he asked for both hernias to be surgically repaired (Id.). This

 grievance was denied by the warden on July 27th and Plaintiff appealed to the ARB (Id.).

 The ARB received the appeal on August 23rd but did not issue a decision until January

 26, 2017 (Id.). The ARB denied the appeal as moot because, by that point, Plaintiff had



 4  Plaintiff also mentions that he filed a grievance on March 3, 2016 (Doc. 96, p. 10). This grievance was
 submitted at Pontiac about the purported lack of medical care at Shawnee (Doc. 1-1, pp. 1–2; Doc. 96-1).
 Because it involved issues at a facility other than the one Plaintiff was currently housed at, it was submitted
 directly to the ARB (Doc. 47-3, pp. 1, 18). The ARB returned the grievance to Plaintiff without addressing
 it because it did not comply with procedural requirements (Id.). There is no indication that John Baldwin
 ever saw this grievance, and Plaintiff did not argue otherwise (see id.; see Doc. 96). Consequently, this
 grievance has no bearing on the summary judgment analysis and the Court will not address it any further.
                                                  Page 14 of 27
Case 3:17-cv-00807-MAB Document 111 Filed 09/30/20 Page 15 of 27 Page ID #1246




 been approved for hernia surgery (Id.). The decision was signed by Sherry Benton on

 behalf of the ARB (Id.). John Baldwin, through a designee, concurred (Id.).

        It is undisputed that Dr. Trost had no communication with John Baldwin

 regarding Plaintiff’s hernia condition (Doc. 93, p. 4; Doc. 93-3, p. 35; Doc. 96, p. 5).

                                          DISCUSSION

        Summary judgment is proper when the moving party “shows that there is no

 genuine issue as to any material fact and the movant is entitled to judgment as a matter

 of law.” FED. R. CIV. P. 56(a). “Factual disputes are genuine only if there is sufficient

 evidence for a reasonable jury to return a verdict in favor of the non-moving party on the

 evidence presented, and they are material only if their resolution might change the suit’s

 outcome under the governing law.” Maniscalco v. Simon, 712 F.3d 1139, 1143 (7th Cir.

 2013) (citation and internal quotation marks omitted). In deciding a motion for summary

 judgment, the court’s role is not to determine the truth of the matter, and the court may

 not “choose between competing inferences or balance the relative weight of conflicting

 evidence.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); Hansen v. Fincantieri

 Marine Grp., LLC, 763 F.3d 832, 836 (7th Cir. 2014) (citations omitted); Doe v. R.R. Donnelley

 & Sons Co., 42 F.3d 439, 443 (7th Cir. 1994). Instead, “it must view all the evidence in the

 record in the light most favorable to the non-moving party and resolve all factual disputes

 in favor of the non-moving party.” Hansen, 763 F.3d at 836.

        The Eighth Amendment’s proscription against cruel and unusual punishment

 imposes an obligation on states “to provide adequate medical care to incarcerated

 individuals.” Holloway v. Delaware Cty. Sheriff, 700 F.3d 1063, 1072 (7th Cir. 2012) (citing
                                          Page 15 of 27
Case 3:17-cv-00807-MAB Document 111 Filed 09/30/20 Page 16 of 27 Page ID #1247




 Estelle v. Gamble, 429 U.S. 97, 103 (1976)). “Prison officials violate this proscription when

 they act with deliberate indifference to the serious medical needs of an inmate.” Holloway,

 700 F.3d at 1072 (citations omitted). To succeed on a claim for deliberate indifference, a

 plaintiff must demonstrate that they suffered from an “objectively serious medical

 condition” and that the defendant acted with a “sufficiently culpable state of mind,”

 namely deliberate indifference. Goodloe v. Sood, 947 F.3d 1026, 1030–31 (7th Cir. 2020)

 (citing Farmer v. Brennan, 511 U.S. 825, 834, 837 (1994)).

        For purposes of summary judgment, none of the Defendants dispute that Plaintiff

 suffered from an objectively serious medical condition (see Docs. 90, 93). Their only

 arguments relate to the second prong of a deliberate indifference claim (see Docs. 90, 93).

 “A prison official is deliberately indifferent only if he ‘knows of and disregards an

 excessive risk to inmate health or safety.’” Whiting v. Wexford Health Sources, Inc., 839 F.3d

 658, 662 (7th Cir. 2016) (quoting Farmer v. Brennan, 511 U.S. 825, 837 (1994)). In other

 words, “[t]he defendant must know of facts from which he could infer that a substantial

 risk of serious harm exists, and he must actually draw the inference.” Whiting, 839 F.3d

 at 662 (quoting Farmer, 511 U.S. at 837). “This subjective standard requires more than

 negligence and it approaches intentional wrongdoing.” Holloway, 700 F.3d at 1073

 (citation omitted). It is “something akin to recklessness.” Giles v. Godinez, 914 F.3d 1040,

 1049 (7th Cir. 2019), cert. denied, 140 S. Ct. 50 (2019) (citation omitted).

        A. John Baldwin

        Plaintiff claims that Defendant John Baldwin was deliberately indifferent to his

 serious medical needs because Baldwin knew about Plaintiff’s left inguinal hernia, which
                                          Page 16 of 27
Case 3:17-cv-00807-MAB Document 111 Filed 09/30/20 Page 17 of 27 Page ID #1248




 was the second hernia that developed, but ignored Plaintiff’s request to have it surgically

 repaired (Doc. 96, p. 21). Specifically, Plaintiff contends that Director Baldwin knew about

 the left hernia by virtue of the May 2016 grievance (Id.). Director Baldwin determined that

 grievance was moot because Plaintiff had been approved for hernia surgery (Id.).

 However, Plaintiff points out that the surgery was only for the right hernia and contends

 that Director Baldwin was deliberately indifferent when he mooted the grievance without

 addressing the lack of medical care for the left hernia (see id.).

        When it comes to non-medical officials like Director Baldwin, it is well-established

 that these officials are entitled to defer to the judgment of the medical professionals. E.g.,

 Arnett v. Webster, 658 F.3d 742, 755 (7th Cir. 2011); Berry v. Peterman, 604 F.3d 435, 440 (7th

 Cir. 2010); Greeno v. Daley, 414 F.3d 645, 656 (7th Cir. 2005).

        If a prisoner is under the care of medical experts . . . a non-medical prison
        official will generally be justified in believing that the prisoner is in capable
        hands. This follows naturally from the division of labor within a prison.
        Inmate health and safety is promoted by dividing responsibility for various
        aspects of inmate life among guards, administrators, physicians, and so on.

 Arnett, 658 F.3d at 755 (quoting Spruill v. Gillis, 372 F.3d 218, 236 (3d Cir. 2004)). However,

 non-medical officials can be held liable for deliberate indifference if they ignore the

 prisoner’s complaints or “have a reason to believe (or actual knowledge) that prison

 doctors or their assistants are mistreating (or not treating) a prisoner.” Hayes v. Snyder,

 546 F.3d 516, 527 (7th Cir. 2008) (quoting Spruill, 372 F.3d at 236); see also Johnson v.

 Doughty, 433 F.3d 1001, 1012 (7th Cir. 2006) (citing Bond v. Aguinaldo, 228 F.Supp.2d 918,

 920 (N.D. Ill. 2002) (“Except in the unusual case where it would be evident to a layperson


                                          Page 17 of 27
Case 3:17-cv-00807-MAB Document 111 Filed 09/30/20 Page 18 of 27 Page ID #1249




 that a prisoner is receiving inadequate or inappropriate treatment, prison officials may

 reasonably rely on the judgment of medical professionals.”).

        Here, there is no evidence from which a reasonable jury could conclude that

 Director Baldwin was deliberately indifferent to Plaintiff’s left hernia. The ARB received

 Plaintiff’s appeal of his grievance on August 23, 2016 but did not address it until late

 January 2017 (see Doc. 47-3, pp. 46–48). The ARB representative looked into Plaintiff’s

 complaints and asked the facility health care unit administrator about the current status

 of his hernia issues (Id.). She was informed that Plaintiff had “a hernia surgery consult”

 and collegial review had approved Plaintiff “for the hernia surgery” (Id.). She therefore

 recommended denying the grievance as moot and Baldwin concurred (Id.). Baldwin did

 not disregard Plaintiff’s complaints about his left hernia. Rather, Baldwin knew that

 Plaintiff had been evaluated by a surgeon and approved for surgery. Thus it appeared

 that Plaintiff was receiving the medical care he wanted for the grieved condition. There

 is nothing that shows Director Baldwin was aware the surgery was only for Plaintiff’s

 right hernia. The notes from the facility health care unit administrator did not differentiate

 between the left and right hernias. And there is no indication that Baldwin had Plaintiff’s

 medical records or any other sort of information that could have alerted him to the fact

 that the surgery was only for Plaintiff’s right hernia (see Doc. 96). To the extent Director

 Baldwin failed to appreciate that Plaintiff’s left hernia was not being surgically repaired,

 this evinces, at most, a negligent handling of the complaint and not deliberate

 indifference.

        On the other hand, even if the Court assumes Director Baldwin knew the details
                                         Page 18 of 27
Case 3:17-cv-00807-MAB Document 111 Filed 09/30/20 Page 19 of 27 Page ID #1250




 of Plaintiff’s surgical consult and the forthcoming surgery, there is nothing that suggests

 Baldwin had any reason to believe he was exposing Plaintiff to a substantial risk of

 serious harm by not intervening and insisting that the left hernia also be surgically

 repaired. The surgeon who saw Plaintiff noted there was no definite or obvious left

 inguinal hernia and was content to “leave [it] alone.” Plaintiff did not put forth evidence

 from any medical professional that surgery on the left hernia was medically necessary in

 January 2017 and should have been performed. To the extent Plaintiff wanted some type

 of surgery, inmates are not entitled to demand specific care. Arnett v. Webster, 658 F.3d

 742, 754 (7th Cir. 2011). Under the circumstances, Baldwin had no “reason to doubt” that

 the surgeon based his recommendation on medical judgment and was adequately

 addressing Plaintiff’s concerns. Rasho v. Elyea, 856 F.3d 469, 478 (7th Cir. 2017); Arnett, 658

 F.3d at 756 (“A layperson’s failure to tell the medical staff how to do its job cannot be

 called deliberate indifference; it is just a form of failing to supply a gratuitous rescue

 service.”) (quoting Burks v. Raemisch, 555 F.3d 592, 596 (7th Cir. 2009)). Accordingly, John

 Baldwin is entitled to summary judgment.

        B. Dr. John Trost

        Dr. Trost was the Medical Director at Menard Correctional Center. He never met

 with Plaintiff or personally provided treatment to him for his hernias. His only

 involvement in Plaintiff’s medical care was presenting the referral requests from other

 medical providers in collegial review on two occasions—the first for surgical consultation

 and the second for hernia repair surgery. There is no indication that Dr. Trost was aware

 of Plaintiff’s hernia issues prior to receiving the first referral request. Both of the referral
                                          Page 19 of 27
Case 3:17-cv-00807-MAB Document 111 Filed 09/30/20 Page 20 of 27 Page ID #1251




 requests that Dr. Trost presented were approved. To the extent there were delays in

 scheduling Plaintiff’s consultation with the outside surgeon or his surgery, it is

 undisputed that Dr. Trost was not responsible for scheduling appointments. There is also

 no evidence that Dr. Trost was ever made aware of any scheduling delays with respect

 to Plaintiff’s outside care. Plaintiff concedes that Dr. Trost cannot be held liable for

 deliberate indifference based on these facts (Doc. 96, p. 20). Consequently, Dr. Trost is

 entitled to summary judgment.

        C. Wexford Health Sources, Inc.

        A private corporation acting under the color of state law, like Wexford, can be held

 liable under § 1983 for constitutional violations based on the Monell theory of municipal

 liability. Glisson v. Indiana Dep't of Corr., 849 F.3d 372, 378–79 (7th Cir. 2017) (en banc).

 Under Monell, a plaintiff must show that his constitutional injury was caused by the

 corporation’s own actions. Pyles v. Fahim, 771 F.3d 403, 409–10 (7th Cir. 2014) (quoting

 Minix v. Canarecci, 597 F.3d 824, 832 (7th Cir.2010)). A corporate action can take the form

 of an express policy adopted and promulgated by the corporation, an informal but

 widespread and well-settled practice or custom, or a decision by an official of the

 corporation with final policymaking authority. Glisson, 849 F.3d at 379.

        Here, Plaintiff invokes the second theory and argues that his injuries were the

 byproduct of an unlawful widespread practice (Doc. 96, p. 11). In particular, Plaintiff

 contends Wexford has a widespread practice of not authorizing surgery for reducible

 hernias, no matter how painful, in order to cut costs (Id.) He claims that his medical

 records “clearly show that [he] was denied surgical treatment for many months, even
                                         Page 20 of 27
Case 3:17-cv-00807-MAB Document 111 Filed 09/30/20 Page 21 of 27 Page ID #1252




 years, for both hernias, because [they were] classified as “reducible” (Id.).

           In order to prevail on his claim, Plaintiff must show a constitutional violation,

 meaning surgery was medically necessary to treat his hernias and the pain they caused

 but was not provided. Seventh Circuit Pattern Jury Instruction, Civil No. 7.24, see also id.

 at No. 7.17. He must also show that Wexford had a widespread practice of not authorizing

 surgeries for hernias that were reducible even if they were symptomatic; that the practice

 caused the constitutional injury, meaning the practice was the “moving force” behind the

 injury; and that Wexford policymakers were deliberately indifferent to the known or

 obvious risk that the policy would lead to constitutional violations. Seventh Circuit

 Pattern Jury Instruction, Civil No. 7.24; Hildreth v. Butler, 960 F.3d 420, 426 (7th Cir. 2020);

 Hall v. City of Chicago, 953 F.3d 945, 950–51 (7th Cir. 2020); Grieveson v. Anderson, 538 F.3d

 763, 771 (7th Cir. 2008).

           To support his claim, Plaintiff points to the fact that multiple clinicians across

 multiple facilities declined to refer him for hernia repair surgery while referencing that

 the hernia was reducible (Doc. 96, pp. 17–18). He also points out that the collegial review

 decisions referenced whether a hernia was reducible or incarcerated and whether the

 “policy,” “criteria” or “guidelines” were satisfied (Id.; see also Doc. 93-2, pp. 73, 83, 113).

 According to Plaintiff, it is therefore clear from the medical records that clinicians were

 “acting in accordance with Wexford’s ‘guidelines’”—the ones they provide to

 clinicians5—by not referring him for surgery, and it can be reasonably inferred that the




 5   See supra pp. 3–4.
                                          Page 21 of 27
Case 3:17-cv-00807-MAB Document 111 Filed 09/30/20 Page 22 of 27 Page ID #1253




 guidelines "are really their widespread custom and practice” (Doc. 96, p. 18).

        Plaintiff is arguing, in essence, that the decisions of various practitioners not to

 refer him for hernia surgery were not the product of professional judgment. Rather, the

 practitioners eschewed their professional judgment and made their decision based on

 Wexford’s practice of not providing surgery for reducible hernias. That means Plaintiff’s

 theory of Monell liability against Wexford depends on the individual liability of the

 practitioners. See Ray v. Wexford Health Sources, Inc., 706 F.3d 864, 866 (7th Cir. 2013) (in

 case where prisoner claimed doctor failed to order medical care based on Wexford’s

 purported policy of limiting medical care in order to cut costs, Wexford could not be held

 liable because prisoner failed to show the doctor was individually liable for deliberate

 indifference); Pyles v. Fahim, 771 F.3d 403, 412 (7th Cir. 2014) (same). And “negating

 individual liability will automatically preclude a finding of Monell liability.” Whiting v.

 Wexford Health Sources, Inc., 839 F.3d 658, 664 (7th Cir. 2016).

        Here, Plaintiff has failed to demonstrate a question of fact as to whether any of the

 clinicians at Graham, Shawnee, Pontiac, Menard, and Lawrence, or the physicians at

 Wexford’s headquarters who participated in collegial review, were individually liable for

 deliberate indifference (see Doc. 96). He conceded that Dr. Trost was not deliberately

 indifferent (see id. at p. 20) And he made no specific argument as to any of the other

 clinicians (see id.). The undisputed evidence is that the decision whether to request

 surgery for a reducible hernia is not a black and white decision; it is discretionary and

 takes into account various factors (Doc. 90-3, pp. 24–25, 100; Doc. 93-3, pp. 10, 19). It is

 not as though Plaintiff’s particular circumstances so plainly called for surgery such that
                                         Page 22 of 27
Case 3:17-cv-00807-MAB Document 111 Filed 09/30/20 Page 23 of 27 Page ID #1254




 that the decision not to recommend it was obviously wrong and “blatantly

 inappropriate.” Pyles, 771 F.3d at 409.6 Nor did Plaintiff submit any medical evidence

 that the decision was a “substantial departure from accepted professional judgment.”

 Petties v. Carter, 836 F.3d 722, 729 (7th Cir. 2016). Since Plaintiff has not established that

 any clinician was individually liable for deliberate indifference,7 he did not suffer an

 actionable injury from the widespread practice he attributes to Wexford. Wexford is

 therefore entitled to summary judgment.

         But even if there was an underlying constitutional violation by one of the

 individual clinicians, Plaintiff has not put forth evidence sufficient for a reasonable jury

 to conclude that the clinicians’ treatment decisions were made pursuant to the alleged

 widespread practice or that the widespread practice even existed. He contends that

 because each clinician noted whether or not his hernia was reducible demonstrates their




 6 See Johnson v. Doughty, 433 F.3d 1001, 1008 (7th Cir. 2006) (affirming judgment for doctor who concluded
 surgery was not medically necessary for reducible hernia and prescribed non-surgical remedies to alleviate
 inmate’s pain). But see Broaddus v. Wexford Health Sources, Case No. 15-cv-1339-SCW, 2018 WL 1565603 (SD
 Ill. March 30, 2018) (denying summary judgment for Wexford where it could be inferred there was a
 practice of delaying surgery as long as possible for reducible hernias where inmate’s hernia was “the size
 of a tennis ball to a softball,” he complained of pain and nausea, it began to pop out more frequently, it
 became harder and took longer to reduce, he sought treatment some 30 times over the course of two and a
 half years, multiple clinicians, including an outside surgeon, recommended surgery, he had to be given
 Vicodin on one occasion to manage his pain, and the hernia became strangulated before surgery was finally
 approved).
 7 It is readily apparent that many of the clinicians were not deliberately indifferent. For example, Plaintiff’s

 first documented complaint about his right hernia at Menard led to a referral for a surgical consultation
 that was approved. Therefore, no reasonable jury could find any of the clinicians at Menard were
 deliberately indifferent with respect to his right hernia. As another example, Plaintiff claims he reported
 the left hernia at Pontiac sometime in 2016 but, in January 2017, an outside surgeon evaluated Plaintiff and
 was unable to detect an “obvious” or “definite” left hernia and did not recommend surgery on the left side.
 Therefore, no reasonable jury could find that any of the clinicians who treated Plaintiff at Pontiac and
 Menard prior to his visit with the surgeon were deliberately indifferent. In other words, if it did not
 necessitate surgery at the time the surgeon saw him, it obviously did not necessitate surgery at any time
 prior to that.
                                                  Page 23 of 27
Case 3:17-cv-00807-MAB Document 111 Filed 09/30/20 Page 24 of 27 Page ID #1255




 treatment decisions were “based on the single factor of whether the hernia was reducible

 or incarcerated” (Doc. 96, p. 18). But that conclusion does not necessarily follow from the

 facts. There are only three ways to classify a hernia: reducible, incarcerated, or

 strangulated. Two present an urgent, if not emergency, medical situation in which

 surgery is a necessity (see supra pp. 3–5). The third does not; a reducible hernia generally

 poses no medical risk and surgery is therefore elective (id.). Classifying the type of hernia

 at issue appears to be the first and most basic factor in determining how to treat it (see,

 e.g., Doc. 93-3, pp. 7–10; Doc. 97-1). It should therefore come as no surprise—in fact, it

 should be expected—that clinicians evaluating a hernia would always include a

 classification in their notes. Simply put, Plaintiff’s argument is based solely on his own

 speculative interpretation of the facts and is not supported by any actual evidence that

 the clinicians rotely decided, without any consideration for his personal circumstances,

 not to refer him for surgery because his hernia was reducible.

        Plaintiff also argues that Wexford’s guidelines—their mere existence, clinicians’

 references to the guidelines, their obvious reliance on the guidelines, etc.—demonstrate

 that the decision whether to authorize hernia surgery came down to whether the hernia

 was reducible (Doc. 96, pp. 17–19). This argument is problematic, however, because it

 suggests Wexford’s guidelines provide, or at the very least suggest, that reducible hernias

 will never be approved for surgery (see id.). But that is simply not the case. Rather, the

 guidelines provide that reducible hernias that are “stable” are generally not candidates

 for surgery and hernias that “do not impact on an inmate’s [activities of daily living]”

 will not be considered for surgery (Doc. 97-1). This necessarily implies that reducible
                                         Page 24 of 27
Case 3:17-cv-00807-MAB Document 111 Filed 09/30/20 Page 25 of 27 Page ID #1256




 hernias that are unstable (meaning getting larger), are painful and debilitating, and/or

 hinder normal activities can be considered for surgery. Moreover, the guidelines

 explicitly say they are “intended only as a guide” and “are not intended to replace hands-

 on clinical judgment” (Doc. 97-1). Practitioners are explicitly instructed that decisions

 regarding suitability of surgery must be made on a case-by-case basis (Id.). Wexford’s

 corporate representative also stressed that the guidelines did not dictate what care was

 going to be provided and the decision whether to recommend surgery for a reducible

 hernia was a matter of professional judgment based on various factors (Doc. 90-3, pp. 24–

 25, 100). Therefore, contrary to Plaintiff’s assertions, clinicians following the guidelines

 would not be problematic because it means their decisions whether to recommend or

 approve hernia surgery would not be solely based on whether the hernia was reducible.

        Additionally, at least one practitioner, Dr. Trost, testified that his decisions

 whether or not to recommend surgery for a reducible hernia were always based on his

 clinical judgment and he never relied on the guidelines (Doc. 93-3, pp. 12, 37–38). He

 further testified that his decisions were never based solely on whether the hernia was

 reducible; rather, he considered a number of factors, including size and location of the

 hernia, as well as, pain, discomfort, and limitations associated with the hernia (Id. at pp.

 10, 19). He also testified that surgery was appropriate for symptomatic yet reducible

 hernias (Id. at pp. 10–11, 22), and “the vast majority” of his referral requests for hernia

 repair surgery in non-emergent, elective scenarios were approved (Id. at pp. 19–21).

 Plaintiff made no attempt to challenge Dr. Trost’s testimony (see Doc. 96).

        Finally, and perhaps most importantly, the medical records demonstrate that the
                                        Page 25 of 27
Case 3:17-cv-00807-MAB Document 111 Filed 09/30/20 Page 26 of 27 Page ID #1257




 alleged widespread practice was not at play when Plaintiff got surgery on his left hernia.

 Specifically, the records show that Plaintiff was referred for a surgical consult he and the

 medical doctor both described it as “reducible” (Doc. 96-3, pp. 78, 79, 82–83).

         Consequently, given the holes in Plaintiff’s arguments and the unchallenged

 evidence in the record, no reasonable jury could conclude that Wexford had a blanket

 policy of not authorizing elective surgery for reducible hernias or that Plaintiff was

 denied surgery pursuant to that policy.8 For all of these reasons, Wexford is entitled to

 summary judgment.

         D. Alex Jones

         Alex Jones is no longer the warden at Menard and Plaintiff is no longer

 incarcerated at Menard. However, a new prison official need not be substituted in his

 place, see FED. R. CIV. P. 25(d), because injunctive relief is off the table now that summary

 judgment has been granted to Defendants (not to mention Plaintiff’s claim for injunctive

 relief became moot after he received surgery on both of his hernias). Consequently, Alex

 Jones is dismissed as a Defendant in this case.

                                               CONCLUSION

         The motion for summary judgment filed by Defendants Wexford Health Sources,



 8 The Court also questions whether Plaintiff has sufficiently shown the complained of practice was truly
 widespread given that his evidence is limited to his own personal experience and there is a relatively low
 number of instances where it is at least debatable whether the clinicians’ decision not to refer Plaintiff for
 surgery was problematic. See Hildreth v. Butler, 960 F.3d 420, 426–27 (7th Cir. 2020) (affirming summary
 judgment on Monell claim because prisoner’s allegations of delays were insufficiently widespread, as they
 involved only him, and the alleged delays were insufficiently numerous, as he has substantiated only three
 over the course of nineteen months). The Court need not address this, however, given that Plaintiff’s claim
 fails for multiple other reasons.

                                                Page 26 of 27
Case 3:17-cv-00807-MAB Document 111 Filed 09/30/20 Page 27 of 27 Page ID #1258




 Inc. and Dr. John Trost (Doc. 89) and the motion for summary judgment filed by John

 Baldwin and Alex Jones (Doc. 92) are GRANTED. Judgment is granted in their favor and

 this case is DISMISSED with prejudice. The Clerk of Court is DIRECTED to enter

 judgment and close this case on the Court’s docket.



       IT IS SO ORDERED.

       DATED: September 30, 2020
                                                s/ Mark A. Beatty
                                                MARK A. BEATTY
                                                United States Magistrate Judge




                                      Page 27 of 27
